'"   .   AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Pflge l ofl
                                                                                                                                                            12)


                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                JUDGMENT IN A CRIMINAL CASE
                                              v.                                      (For Offenses Committed On or After November 1, 1987)


                               Ignacio Lopez-Bautista                                 Case Number: 3 :20-mj-20531

                                                                                     Chloe S. Dillo
                                                                                     Defendant's Attorney


         REGISTRATION NO. 94861298

         THE DEFENDANT:
                                                                                                                        MAR O6 202Q
          0 pleaded guilty to count(s) __:_l.::.of:..C.::..::.om=p.::.la.::.in.::.t_ _ _ _ _ _ _ _ _ _-ll-.,,,,,-,,\f~\fr-+;~~~~;:J,,1.E~-
          • was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                   Nature of Offense                                                           Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  I
          D The defendant has been found not guilty on count(s)
                                                                                  -------------------
          •   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term\/

                                     )'.:~,lIME SERVED                            • ________ days
          0 Assessment: $IO WAIVED 0 Fine: WAIVED
          0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Friday, March 6, 2020
                                                                                   Date oflmposition of Sentence


         Received
                      - --------
                      DUSM /
                                                                                    ./II~
                                                                                   HONORABLE F. A. GOSSETT III
                                                                                   UNITED STATES MAGISTRATE JUDGE


         Clerk's Office Copy                                                                                                     3 :20-mj-20531
